Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment to the claims was given in an interview with by Andrew Lee (reg. no. 60,371) on November 5, 2021.

The application has been amended as follows: 


In claim 1 line 6 please insert "of multiple chunks" such that the line begins "each chunk of multiple chunks in an address space of the first component".
In claim 2 line 1 please replace "the first chunk" with "the initial chunk" such that the line reads "The method of claim 1 wherein the cursor is initialized to point to the initial chunk".

In claim 3 line 2 please remove "repair" such that the line reads "the 

replace "all chunks in the first component that appear" with "a chunk in the first component that appears" such that the line reads "de-allocating a chunk in the first component that appears before the current".

In claim 8 line 7 insert "of multiple chunks" such that lines 7-8 read "components including the first component, and wherein the executing includes, for each chunk of multiple chunks in an address space of the first component starting from an initial chunk pointed to by a cursor:".

In claim 9 line 2 please replace "the first chunk" with "the initial chunk" such that the line reads "cursor is initialized to point to the initial chunk in the address space of the file or object."

In claim 10 line 2 please remove "repair" such that the line reads "occurrence of a failure of the repair process, the 

In claim 13 line 9 please replace "all chunks in the first component that appear" with "a chunk in the first component that appears" such that the line reads "de-allocating a chunk in the first component that appears before the current".

In claim 15 line 10 insert "of multiple chunks" such that the line begins "each chunk of multiple chunks in an address space of the first component".
replace "the first chunk" with "the initial chunk" such that lines 1-2 read "The storage system of claim 15 wherein the cursor is initialized to point to the initial chunk in the address space of the file or object."
In claim 20, the second to last line of the claim, please replace "all chunks in the first component that appear" with "a chunk in the first component that appears" such that the line reads "de-allocating a chunk in the first component that appears before the current".

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:  
	Within each claim as a whole the examiner deems the novel limitation to be: for each chunk of an address space of a first component, determine whether the chunk is mapped to the first component, if the chunk is mapped to the first component, copying data for the chunk from a mirror to a second component and updating a cursor to point to a next chunk in the address space.
	The most relevant prior art is determined to be Wideman (US PG Pub 2012/0239630) in which a file is parsed into data blocks and a threshold number of copies of data are maintained in tape storage.  Blocks may be copied to maintain a threshold number of repair copies and may be copied to a further un-mounted tape.  Wideman does not teach a sequence of, for each chunk in a file, determining whether the chunk is mapped to the file, copying the chunk and updating a cursor to point to a .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Mutalik teaches using a file map pointer to traverse map entries in storage based on defied extents.  Ngo teaches restoring a file from a snapshot or creating a snapshot by use of disk block pointers.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH SCHELL whose telephone number is (571)272-8186.  The examiner can normally be reached on Monday through Friday 9AM-5:30PM (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JS



/JOSEPH O SCHELL/Primary Examiner, Art Unit 2114